DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The reply filed 11/17/2022 has been entered. No claims have been amended. Claims 1-5 and 7-20 remain pending in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-12, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halac US 2017/0188912 - cited in Applicant’s IDS filed 02/12/2021) in view of Donnay (US 2012/0303043 - previously cited) and Freedman (US 2019/0092536 - previously cited).
Regarding claim 1, Halac teaches an implantation device (applicator system 104, Fig. 2-3) for prompt subcutaneous implantation of a sensor to measure a physiological signal of an analyte in a biofluid of a living body (paragraphs 6, 250, 259, 279), comprising: 
a housing having a bottom opening (shell 120); 
an implantation module (telescoping assembly 132, Figs. 7-11) including an implanting device (pusher 150, needle hub 162, and needle 156, see claim interpretation under 35 U.S.C. § 112(f) in the Final Office Action mailed 03/30/2022) and a needle extracting device (spring 234 of needle retraction mechanism 158, paragraph 362, see claim interpretation under 35 U.S.C. § 112(f)  in the Final Office Action mailed 03/30/2022);
a detachable module (Figs. 15-16) including: 
the sensor (glucose sensor 138) detachably engaged with the implantation module (Figs. 10-11); and 
a base configured to mount the sensor thereon (base 128, Fig. 4); and 
a bottom cover (cap 122) detachably coupled to the bottom opening so that the housing and the bottom cover together form an accommodating space (Figs. 2-3), 
wherein: the implantation module and the detachable module are accommodated in the accommodating space (Fig. 3); 
the bottom cover has an operating portion configured to bear a force (cap 122 can be rotated or otherwise removed, paragraph 265), and a supporting portion is formed on an opposite end from the operating portion (any two opposing portions along a circumference of cap 122 can be an operating and supporting portion); 
a distance between the operating portion and the supporting portion and the force form an operating moment allowing a user to cause thereby a side detachment between the bottom cover and the housing (“the threads 140 can be configured such that…less than 50 percent of a full rotation uncouples the cap 122 from the shell 120. Some embodiments do not include threads 140,” paragraph 265; an operating moment will inherently be present when a force is applied to remove cap 122); and 
after the bottom cover is separated from the bottom opening by the user, the housing is operated to cause the implantation module to release an action force to cause the detachable module to be detached from the implantation module and subcutaneously implanting a portion of the sensor to measure the physiological signal (“after removing the cap 122, the system 104 is configured such that compressing the sterile barrier shell 120 distal…can insert a sensor 138 (shown in Fig. 4) into the skin of a host to place the transcutaneous glucose analyte sensor 138,” paragraph 269), and 
the detachable module and the accommodating space exclude a transmitter prior to subcutaneous implantation of the portion of the sensor (“the user can also couple the electronics unit 500 to the base 128 (as shown in Fig. 6) after the applicator system 104 places at least a portion of a sensor in a subcutaneous position,” paragraph 261).
Halac teaches all limitations of claim 1 except for the cap 122 being configured to detach by a force applied in a direction away from the housing and across the diameter of the cap 122 and the resulting operating moment to uncouple the cap is in a range of 3-1000 kgf-mm (0.03-9.8 N-m). Halac teaches threaded embodiments of caps and other embodiments that do not include threads (paragraph 265). Donnay teaches analogous insertion devices for analyte sensors (paragraph 5, Fig. 4). Donnay teaches that the bottom cover of an inserter can be secured with a snap-fit or press-fit instead of threaded portions (paragraphs 116, 141, 177; Figs. 4-7, 47-50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the threaded cap of Halac for a snap fit or friction fit cap, as suggested by Donnay. One would be motivated to do so because different cap structures were known in the art to secure a cap to an applicator housing, and one could substitute sealing threads for a snap fit interface or friction fit interface to perform the same function of coupling and sealing a lid to a housing. Both bottom cover interfaces seal the inserter and allow for sterilization (Halac paragraphs 259-262; Donnay paragraph 116), further indicating that the results of this substitution would be predictable. Since the application of a force in a direction away from the housing is interpreted as intended use, and a snap fit or friction fit cap can be configured to be removed by applying an operating moment to the cap, Halac in view of Donnay is considered to teach detaching a bottom cover by an operating moment formed between a force applied in a direction away from the housing and a diameter of the cover.
Halac in view of Donnay still does not teach or suggest the operating moment to detach the cap is in a range of 3-1000 kgf-mm (0.03-9.8 N-m). Freedman teaches analogous art regarding design considerations for a “moisture tight container” with a container body and a flip-top lid for moisture sensitive products such as diagnostic test strips or medications (Abstract, paragraphs 1-5). Freedman teaches that an ideal amount of opening force of the lid is 3-7 lbf (13.3-31.1 N; 1.4-3.2 kgf), which reduces inadvertent opening of the container while also being easy for a user (paragraphs 52, 63). While Freedman does not teach an insertion device, Freedman’s discussion of opening force design considerations of a container is applicable to other devices which require a sealed container (Halac paragraph 262; Donnay paragraph 116). 
It would have been obvious to one of ordinary skill within the art before the effective filing date of the invention to have modified Halac in view of Donnay such that the force required to uncouple a snap fit lid from the housing is within the range of 3-7 lbf, as taught by Freedman. Since, Halac and Donnay are silent on necessary torques or forces required to remove the lid, one would have been motivated to look at related art and design considerations. Freedman teaches that a range of 3-7 kgf is suitable for a sealed container lid, and it would have been obvious to try various operating moments to create a container that is easy for a user to open. Furthermore, Donnay teaches the diameter of an inserter is preferably 30-60 mm, and it would have also been obvious to one of ordinary skill in the art before the effective filing date of the invention to try modifying the diameter of Halac’s inserter based on known design considerations in the art. The opening force taught by Freedman applied over possible widths of the sensor introducer lid would fall within the claimed range of operating moments (3.2kgf * 60 mm = 192 kgf-mm).
Regarding claim 3, Halac teaches the bottom cover has indentations (Fig. 2) but does not explicitly teach a concave operating portion that receives a force. Donnay teaches embodiments of an insertion device housing and bottom cover that include recessed portions 4806, 4912 or ridges 5220, 5420 to facilitate removal of the bottom cover (Figs. 48-49, 52, 54; paragraphs 178-179, 182, 184). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cap 122 by including a concave portion such as a recess or ridges, as taught by Donnay, to facilitate removal of the bottom cover. One would have been motivated to do so because these different structures were known within the art, and Halac’s cap could be improved in the same way to facilitate removal of the cap and yield predictable results.
Regarding claim 4, Halac in view of Donnay and Freedman teaches the operating portion is a side wall of the bottom cover (any part of the cap 122 can bear a force for removal).  
Regarding claim 7, Halac in view of Donnay and Freedman teaches the force is in a range of 0.2 kgf and 10 kgf (3-7 lbf is equivalent to 1.4-3.2 kgf, Freedman paragraph 63).
Regarding claim 8, Halac does not explicitly teach dimensions of the applicator, but Donnay teaches an analogous insertion device with a removable cap (Fig. 4) with a maximum diameter of about 30-60 mm. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Halac such that the diameter of the cap is in the range of 15-100mm. One would be motivated to do so because Halac doesn’t teach a size of the inserter other than that it can be handled by a user (paragraph 5-6, 396-397), and Donnay teaches an inserter dimension. Thus, using inserter dimensions known in the art would be would be obvious to try. 
Regarding claim 9, Halac teaches the accommodating space is an air-tight space (“sterile barrier 120 and/or the cap 122 can block gas from passing through (e.g., can be hermetically sealed),” paragraph 262).
Regarding claims 10 and 11, Donnay teaches the bottom cover of the housing has a first matching portion, the housing has a second matching portion, and the first and the second matching portions are abutted against each other in configuration (the broadest reasonable interpretation of “matching portions” are parts of the housing and lid that couple to each other, so any recessed portions that extend between the housing and bottom cover could be a first and second matching portion. For example, the edges of recessed portions 4806 in Donnay Fig. 48, paragraph 178, could be matching portions, and the edges of recessed portion are radially offset from the center of the recesses).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer surface of the housing taught by Halac by including matching recessed portions on both the housing and bottom cover to facilitate gripping and removing the bottom cover (Donnay paragraph 178). One would have been motivated to do so because different housing shapes were known within the art, and the housing could be improved by including the recesses extending from the housing to bottom cover to allow for easier gripping and removal of the cap and yield predictable results.
Regarding claims 12 and 15, Halac teaches a physiological signal monitoring system for fast assembly and measuring a physiological signal of an analyte in a living body (paragraphs 6, 250, 259, 279), comprising: 
an implantation device (applicator system 104, Figs. 2-3) including: 41
a housing having a bottom opening (shell 120); 
an implantation module (telescoping assembly 132, Figs. 7-11) including an implanting device (pusher 150, needle hub 162, and needle 156, see claim interpretation under 35 U.S.C. § 112(f) in the Final Office Action mailed 03/30/2022) and a needle extracting device (spring 234 of needle retraction mechanism 158, paragraph 362, see claim interpretation under 35 U.S.C. § 112(f)  in the Final Office Action mailed 03/30/2022);
a detachable module (Figs. 15-16) including: a sensor (138) configured to be detachably partially implanted into the living body (Figs. 10-11); and a base disposing the sensor thereon after the sensor is partially implanted into the living body (base 128, Fig. 4); and 
a bottom cover (cap 122) detachably coupled to the bottom opening so that the housing and the bottom cover together form an accommodating space (Figs. 2-3); and 
a transmitter (500) coupled with the base after the sensor is partially implanted into the living body for transmitting the physiological signal that is measured by the sensor (“the user can also couple the electronics unit 500 to the base 128 (as shown in Fig. 6) after the applicator system 104 places at least a portion of a sensor in a subcutaneous position,” paragraph 261); wherein: 
the bottom cover has an operating portion along a side wall configured to bear a force (cap 122 can be rotated or otherwise removed, paragraph 265), and a supporting portion is formed on an opposite end from the operating portion (any two opposing portions along a circumference of cap 122 can be an operating and supporting portion); 
a distance between the operating portion and the supporting portion and the force form an operating moment, after a side detachment between the bottom cover and the housing is initiated by the operating moment, the bottom cover is departed from the bottom opening (“the threads 140 can be configured such that…less than 50 percent of a full rotation uncouples the cap 122 from the shell 120. Some embodiments do not include threads 140,” paragraph 265; an operating moment will inherently be present when a force is applied to remove cap 122); and 
the housing is put under an operating condition to operate the implantation module to cause the detachable module to be detached from the implantation module and subcutaneously implanting a portion of the sensor to measure the physiological signal (Figs. 7-11), and 
the detachable module and the accommodating space exclude the transmitter (Figs. 7-11).
Halac teaches all limitations of claim 12 except for the cap 122 being configured to detach by a force applied in a direction away from the housing and the resulting operating moment to uncouple the cap is in a range of 3-1000 kgf-mm (0.03-9.8 N-m). Halac teaches threaded embodiments of caps and other embodiments that do not include threads (paragraph 265). Donnay teaches analogous insertion devices for analyte sensors (paragraph 5, Fig. 4). Donnay teaches that the bottom cover of an inserter can be secured with a snap-fit or press-fit instead of threaded portions (paragraphs 116, 141, 177; Figs. 4-7, 47-50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the threaded cap of Halac for a snap fit or friction fit cap, as suggested by Donnay. One would be motivated to do so because different cap structures were known in the art to secure a cap to an applicator housing, and one could substitute sealing threads for a snap fit interface or friction fit interface to perform the same function of coupling and sealing a lid to a housing. Both bottom cover interfaces seal the inserter and allow for sterilization (Halac paragraphs 259-262; Donnay paragraphs 116), further indicating that the results of this substitution would be predictable. Since the application of a force in a direction away from the housing is interpreted as intended use, and a snap fit or friction fit cap can be configured to be removed by applying an operating moment to the cap, Halac in view of Donnay is considered to teach detaching a bottom cover by an operating moment formed between a force applied in a direction away from the housing and a diameter of the cover.
Halac in view of Donnay still does not teach or suggest the operating moment to detach the cap is in a range of 3-1000 kgf-mm (0.03-9.8 N-m). Freedman teaches analogous art regarding design considerations for a “moisture tight container” with a container body and a flip-top lid for moisture sensitive products such as diagnostic test strips or medications (Abstract, paragraphs 1-5). Freedman teaches that an ideal amount of opening force of the lid is 3-7 lbf (13.3-31.1 N; 1.4-3.2 kgf), which reduces inadvertent opening of the container while also being easy for a user (paragraphs 52, 63). While Freedman does not teach an insertion device, Freedman’s discussion of opening force design considerations of a container is applicable to other devices which require a sealed container (Halac paragraph 262; Donnay paragraph 116). 
It would have been obvious to one of ordinary skill within the art before the effective filing date of the invention to have modified Halac in view of Donnay such that the force required to uncouple a snap fit lid from the housing is within the range of 3-7 lbf, as taught by Freedman. Since, Halac and Donnay are silent on necessary torques or forces required to remove the lid, one would have been motivated to look at related art and design considerations. Freedman teaches that a range of 3-7 kgf is suitable for a sealed container lid, and it would have been obvious to try various operating moments to create a container that is easy for a user to open. Furthermore, Donnay teaches the diameter of an inserter is preferably 30-60 mm, and it would have also been obvious to try modifying the diameter of Halac’s inserter based on known design considerations in the art. The opening force taught by Freedman applied over possible widths of the sensor introducer lid would fall within the claimed range of operating moments (3.2kgf * 60 mm = 192 kgf-mm).
Regarding claim 14, Halac teaches the bottom cover has indentations (Fig. 2) but does not explicitly teach a concave operating portion that receives a force. Donnay teaches embodiments of an insertion device housing and bottom cover that include recessed portions 4806, 4912 or ridges 5220, 5420 to facilitate removal of the bottom cover (Figs. 48-49, 52, 54; paragraphs 178-179, 182, 184). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cap 122 by including a concave portion such as a recess or ridges, as taught by Donnay, to facilitate removal of the bottom cover. One would have been motivated to do so because different cap structures were known within the art, and Halac’s cap could be improved in the same way to facilitate removal of the cap and yield predictable results.
Regarding claims 17 and 20, Halac teaches a physiological signal monitoring system for fast assembly and measuring a physiological signal of a living body having a skin surface (paragraphs 6, 250, 259, 279), comprising: 
a housing having a bottom opening (shell 120); 
a mechanism module disposed in the housing (any components within the housing can be considered a mechanism module including components of telescoping assembly 132, Fig. 3);
 a sensor module (sensor module 134 and base 128, Figs. 15-16) detachably disposed in the mechanism module to be attached on the skin surface; and 
a bottom cover (cap 122) detachably coupled with the bottom opening so that the housing and the bottom cover together form an air-tight accommodating space (Fig. 3),
wherein: the mechanism module and the sensor module are accommodated in the accommodating space that is air-tight (Figs. 3, 7-11; hermetic seal is formed between shell 120 and cap 122, paragraph 262); 
the bottom cover has an operating portion configured to bear a force (cap 122 can be rotated or otherwise removed, paragraph 265), and a supporting portion is formed on an opposite end from the operating portion (any two opposing portions along a circumference of cap 122 can be an operating and supporting portion); 
a distance between the exertion portion and the supporting portion and the force form an operating moment (the application of a force to the lid is merely intended use, and an operating moment will inherently be present when a force is applied to cap 122); and 
after a side detachment between the bottom cover and the housing, the housing is put under an operating condition to cause the sensor module to be attached on the skin surface for measuring the physiological signal (Figs. 14-19).   
Halac teaches all limitations of claim 17 except for the cap 122 being configured to detach by a force applied in a direction away from the housing and the resulting operating moment to uncouple the cap is in a range of 3-1000 kgf-mm (0.03-9.8 N-m). Halac teaches threaded embodiments of caps and other embodiments that do not include threads (paragraph 265). Donnay teaches analogous insertion devices for analyte sensors (paragraph 5, Fig. 4). Donnay teaches that the bottom cover of an inserter can be secured with a snap-fit or press-fit instead of threaded portions (paragraphs 116, 141, 177; Figs. 4-7, 47-50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the threaded cap of Halac for a snap fit or friction fit cap, as suggested by Donnay. One would be motivated to do so because different cap structures were known in the art to secure a cap to an applicator housing, and one could substitute sealing threads for a snap fit interface or friction fit interface to perform the same function of coupling and sealing a lid to a housing. Both bottom cover interfaces seal the inserter and allow for sterilization (Halac paragraphs 259-262; Donnay paragraphs 116), further indicating that the results of this substitution would be predictable. Since the application of a force in a direction away from the housing is interpreted as intended use, and a snap fit or friction fit cap can be configured to be removed by applying an operating moment to the cap, Halac in view of Donnay is considered to teach detaching a bottom cover by an operating moment formed between a force applied in a direction away from the housing and a diameter of the cover.
Halac in view of Donnay still does not teach or suggest the operating moment to detach the cap is in a range of 3-1000 kgf-mm (0.03-9.8 N-m). Freedman teaches analogous art regarding design considerations for a “moisture tight container” with a container body and a flip-top lid for moisture sensitive products such as diagnostic test strips or medications (Abstract, paragraphs 1-5). Freedman teaches that an ideal amount of opening force of the lid is 3-7 lbf (13.3-31.1 N; 1.4-3.2 kgf), which reduces inadvertent opening of the container while also being easy for a user (paragraphs 52, 63). While Freedman does not teach an insertion device, Freedman’s discussion of opening force design considerations of a container is applicable to other devices which require a sealed container (Halac paragraph 262; Donnay paragraph 116). 
It would have been obvious to one of ordinary skill within the art before the effective filing date of the invention to have modified Halac in view of Donnay such that the force required to uncouple a snap fit lid from the housing is within the range of 3-7 lbf, as taught by Freedman. Since, Halac and Donnay are silent on necessary torques or forces required to remove the lid, one would have been motivated to look at related art and design considerations. Freedman teaches that a range of 3-7 kgf is suitable for a sealed container lid, and it would have been obvious to try various operating moments to create a container that is easy for a user to open. Furthermore, Donnay teaches the diameter of an inserter is preferably 30-60 mm, and it would have also been obvious to try modifying the diameter of Halac’s inserter based on known design considerations in the art. The opening force taught by Freedman applied over possible widths of the sensor introducer lid would fall within the claimed range of operating moments (3.2kgf * 60 mm = 192 kgf-mm).

Claims 2, 5, 13, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Halac in view of Donnay and Freedman, as applied to claims 1, 12, and 17 above, and further in view of Garai (US 2020/0337642 - previously cited). 
Halac in view of Donnay and Freedman teaches an applicator for an analyte sensor with a snap fit or friction fit lid that can be removed using an opening force of 3-7 lbf. Halac and Donnay do not teach convex portions protruding from an outer wall surface of the bottom cover or show the internal snap fit or friction fit structures. Garai teaches an analogous inserter assembly with a housing and removable bottom lid 114. Garai indicates the bottom cover comprises a coupling flange 270 to couple to the housing and a graspable area 114a that “enables a user to easily uncouple” the lid from the housing (paragraph 161, Fig. 12D). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cap of Halac in view of Donnay and Freedman such that it has a convex operating portion and corresponding joint portions along the bottom opening and bottom cover. One would be motivated to do so because different cap structures were known in the art to secure a cap to an applicator housing, and one could substitute a snap or friction fit with an annular groove and ring to perform the same function of coupling and sealing a lid to a housing. Including a convex graspable area in Halac’s cap would further enable easy uncoupling of the lid. All bottom cover interfaces seal the inserter and allow for sterilization (Halac paragraphs 259-262; Donnay paragraphs 116, Garai paragraphs 161-162), indicating that this substitution could be carried out with predictable results. 
Regarding claims 2 and 18, Garai teaches the operating portion is a convex portion protruding from an outer wall surface of the bottom cover (Garai Figs. 10-11, 12D).
Regarding claims 5, 16, and 19, Garai teaches the bottom opening and the bottom cover have a first joint portion (retaining lip 186, Figs. 12, 12D) and a second joint portion (coupling flange 270) respectively, the first joint portion is a convex ring disposed along an edge of the bottom opening, the second joint portion is an annular groove disposed along an edge of the bottom cover, and the convex ring is fitted into the annular groove (Garai Figs. 12, 12D; paragraph 162).  
Regarding claim 13, Garai teaches that the operating portion is a convex portion protruding from an outer surface of the bottom cover (graspable area 114a, Figs. 12-12D), however Garai does not explicitly state that the length of the protruded convex portion is no less than 1 millimeter. Garai does indicate that the graspable area 114a extends for a length that is meant to facilitate removal by the user (“graspable area 114a, which enables a user to easily uncouple…the lid 114 from the outer housing 118,” paragraph 161).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Halac in view of Donnay, Freedman, and Garai such that the length of the graspable area 114a is no less than 1 millimeter. One would be motivated to do so because Garai teaches that the graspable area 114a is meant to facilitate removal by a user, so it would be obvious to try various lengths that could be easily grasped by a user.

Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Applicant argues that “Halac does not teach or suggest the recited features that result in the operating moment being in a direction different from the axis of the housing” such as an “operating portion configured to bear a force in a direction away from the housing…a distance between the operating portion and the supporting portion and the force form an operating moment allowing a user to cause thereby a side detachment between the bottom cover and the housing, wherein the operating moment is in a range of 3 kgf-mm and 1000 kgf-mm,” as recited in claim 1 (Remarks pg. 7, under “Claim 1” and pg. 9, 1st paragraph). 
In the Non-Final Office Action mailed 08/17/2022, an operating portion and supporting portion are merely identified as two opposing portions of the cap 122 of Halac, and Examiner acknowledges that Halac does not teach the above limitations (“Halac teaches all limitations of claim 1 except for the cap 122 being configured to detach by a force applied in a direction away from the housing and across the diameter of the cap 122,” paragraph spanning pgs. 4-5 of the Office Action mailed 08/17/2022, emphasis added). As Applicant indicates, “the operating moment for removing the cap 122 from the shell 120 in Halac should be in the direction along the axis of the of the cylinder-like shell 120, and thus Halac does not teach or suggest the recited features that result in the operating moment being in a direction different from the axis of the housing,” (Remarks pg. 9, paragraph 1). Examiner agrees that Halac does not teach the correct operating moment, and instead, Donnay is relied on as a secondary reference to teach that snap and friction fit caps are known alternatives to threaded caps. Different cap securement methods besides threads were known in the art (“some embodiments do not include threads,” Halac paragraph 265; Donnay paragraphs 116, 141, 177), and one of ordinary skill in the art could have substituted one cap securement method for another with predictable results. Thus, Halac in view of Donnay teaches an inserter that can have a snap-fit or friction-fit cap. 
One of ordinary skill in art would recognize that a snap-fit or friction-fit cap would inherently be configured to detach upon receiving an operating moment formed between a force applied against one side of the cap in a direction away from the housing and a distance across the diameter of the cap, as evidenced by: 
the snap fit cap of Freedman (Figs. 1, 6-7);
the lid disclosed in US 3,556,334 (“the lid is removed by engaging it with an object or a finer placed in the recess and applying a force in an axial direction to thereby quickly and effortlessly separate the snap-on lid from the container,” col. 1, lines 62-66), 
the snap-on cover disclosed in US 3,883,036 (Fig. 3); 
various covers in WO 96/10522 (“‘press-on, pry-off’ closures or caps are widely used…The closure is removed by prying it upwardly over the bead, usually without rotating,” pg. 1, lines 1-6; see arrow 449 in Fig. 22; Fig. 27; arrow 549 in Fig. 35);
the inserter cap 2412 of US 2011/0288574 (paragraph 172; see protruding lip of cap 2412 in Fig. 52); and
common consumer goods with snap-fit or friction-fit caps such as aerosol canisters, tins for mints or tea, and plastic food storage containers.
Thus, the snap-fit or friction-fit cap taught by Halac in view of Donnay is considered to be inherently configured for side detachment via an operating moment formed between a force applied in a direction away from the housing and a diameter of the cap.
Regarding Applicant’s argument that Donnay’s teaching of a snap-fit or press-fit “typically occurs during the assembly process and would therefore be inapplicable to the recited features that are directed to causing a side detachment between the bottom cover and the housing” (Remarks pg. 9, 2nd paragraph), Donnay indicates that snap-fit or friction-fit are alternatives to a threaded cap (emphasis added in the quotes below): 
“distal cap 104 is detachably secured to handle 102, e.g., by use of one or more mating members, e.g., threads 110 and 111, or hooks, tape, magnets, adhesive, friction-fit, snap-fit,” paragraph 116; 
“Distal cap 2704 is detachably secured to housing 2702, e.g., by use of threads 2706. It is understood that cap may be secured using snap-fit or press-fit configuration,” paragraph 141;  
“the housing 4702 and cap 4704 are separated by unscrewing the cap 4704 from the housing 4702, or by overcoming a friction fit,” paragraph 177.
Furthermore, Donnay does not explicitly teach a snap fit or friction fit as merely an assembly step, and Applicant has not cited portions of Donnay for this specific teaching.
Applicant further argues that “a person ordinarily skilled in the art would not be motivated to combine the disclosure in Freedman with the teachings of Halac and Donnay because Freedman is directed to a container having the lid linked to the container body with the aid of a hinge such that the rotation of the lid around the axis of the hinge is in a direction perpendicular to the axis 400 of the container body rather than in the same direction of the axis 400 of the container body when the lid and the container are in a closed state as disclosed in Halac…the markedly different mechanical operations of the embodiments in Freedman and Halac would not prompt a person ordinarily skilled in the art to use Freedman to remedy the deficiencies of Halac and Donnay, as contended by the Office,” (Remarks pg. 9, 3rd paragraph).
Examiner acknowledges that the opening method of the cap 122 of Halac is different from the opening method of Freedman, but Donnay is the reference relied on to teach a snap-fit or friction-fit cap, which can be removed in the same way as Freedman’s flip-top container and lid. Halac and Donnay, in combination, teach an insertion device with a snap-fit, press-fit, or friction-fit cap but do not explicitly teach an opening force for a snap-fit or friction-fit cap. Halac and Donnay both indicate the cap is removable by a user and seals the internal space of the housing (Halac paragraphs 262-265; Donnay paragraph 116) . Thus, one of ordinary skill in the art would recognize it is obvious to try to modify the combination of Halac and Donnay by configuring the snap-fit or friction-fit cap to have an opening force within human capabilities while also maintaining a seal when closed. Freedman’s teaching of an opening force for an air-tight container, although the container and lid may be shaped differently, is still analogous because it teaches a range of forces that a human user can easily exert in a direction facing away from the air-tight container to remove a lid. Freedman also teaches that the opening force overcomes an air-tight seal formed by a snap fit (“an opening force will be required to overcome the force between lid undercut surface 202 and body undercut surface 204 when the lid 120 is in the closed position,” paragraph 36; “the seals may comprise the seal between the lid undercut surface 202 and body undercut surface 204,” paragraph 38), which further indicates that the opening force would be analogous to other sealed snap-fit or friction-fit containers, such as those taught by Donnay.
Regarding the dependent claims, Applicant relies on the same argument. Since the argument was unpersuasive, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791